Citation Nr: 1126247	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-13 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from February 1967 to November 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of April 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


FINDINGS OF FACT

1.  The cause of death was cardiopulmonary failure due to metastatic bladder cancer.

2.  Metastatic bladder cancer did not onset in service and was not related to service.

3.  Effective April 2, 2002, service connection was established for post-traumatic stress disorder and a 100 percent rating was assigned and maintained until the Veteran's death.  


CONCLUSIONS OF LAW

1.  A disease or injury of service origin did not cause or contribute substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2010).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 are not met.  
38 U.S.C.A. §§ 1155, 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice in the context of a DIC claim "must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or [her] death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected."  Hupp v. Nicholson, 21 Vet. App. 342 (2007).    

In December 2006, VA provided substantially compliant notice for the claim of service connection for the cause of the Veteran's death, and the claim was readjudicated in a March 2007 statement of the case and July 2009 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The Board acknowledges that the December 2006 letter did not provide substantially compliant notice for the claim of DIC under 38 U.S.C.A. § 1318.  Although the appellant received inadequate notice, the record reflects that the purpose of the notice was not frustrated.  The April 2006 rating decision, March 2007 statement of the case, and July 2009 supplemental statement of the case provided the appellant with the relevant regulations for the claim of DIC under 38 U.S.C.A. § 1318, including those governing VA's notice and assistance duties, as well as an explanation of the reason for the denial of the claim.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate her claim under 38 U.S.C.A. § 1318, and as such, that she had a meaningful opportunity to participate in the adjudication of the claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA has obtained service treatment records, assisted the appellant in obtaining evidence, obtained a probative medical opinion as to the existence of a link between the cause of the Veteran's death and service, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or the contributory cause of death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303(a), 3.312.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death must be causally connected to the death and must have contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).  For a service-connected disability to constitute a contributory cause, it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. §§ 5107(b), 7104(a); 38 C.F.R. § 3.303(a).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Veteran died on January [redacted], 2005, as a result of cardio-pulmonary failure due to metastatic bladder cancer.  The record indicates that the Veteran was diagnosed with bladder cancer in July 2004.  See, e.g., July 2004 VA treatment record, August 2004 McKenzie statement, January 2005 death certificate.   

The appellant alleges that the Veteran's bladder cancer was caused by in-service exposure to herbicides.  The Veteran's service records suggest that he served within the Republic of Vietnam.  As such, he is presumed to have been exposed to an herbicide agent.  See 38 C.F.R. § 3.307 (a)(6)(iii).  

VA regulations provide presumptive service connection for certain diseases for veterans shown to be exposed to an herbicide agent during active military service.  38 C.F.R. § 3.309(e).  Bladder cancer is not is a disease presumptively associated with exposure to herbicide agents under VA regulations, however;  in fact, the Secretary of VA has specifically determined that no presumption is warranted for urinary bladder cancer.  68 Fed. Reg. 27,630-41 (May 20, 2003).  As such, service connection on a presumptive basis is not warranted.  

A claimant may still establish service connection for diseases not listed as presumptive based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The record includes an opinion from a VA physician that there is a "link" between "solid tumors including bladder cancer and Agent Orange exposure" and that it was "very likely and probable" that the Veteran "died of bladder cancer directly related to Agent Orange exposure."  See July 2007 Perez-Padilla statement.  The physician provided no explanation for how she came to this conclusion, however, and based on this missing explanation and the National Academy of Science's determination that there is inadequate/insufficient evidence of a link between bladder cancer and Agent Orange, the Board requested a clarifying opinion from a Veterans Health Administration (VHA) specialist.  In April 2011, the VHA specialist indicated that the conclusion that bladder cancer was related to Agent Orange could not be drawn based on the available published evidence.  See April 2011 VHA opinion.  The VHA specialist explained that no large epidemiologic studies associating bladder cancer with Agent Orange exposure had been completed, that the small studies which had been completed generally showed no association, and that the 2008 Veterans and Agent Orange report of the Institute of Medicine concluded there was "inadequate or insufficient evidence to determine whether there is an association between exposure and bladder cancer."  

After review of the record, the Board finds the probative evidence does not suggest that the in-service herbicide exposure caused the Veteran's bladder cancer.  The Board acknowledges that a VA physician has indicated that there is a link between the Veteran's bladder cancer and in-service herbicide exposure.  However, the physician does not provide a citation for her premise that there is a link between Agent Orange and bladder cancer or otherwise provide a rationale for her opinion; thus, the Board finds the opinion is not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (opinion's probative value determined by whether it is supported by a detailed rationale/explanation).  In contrast, the Board finds the VHA specialist's opinion that no link can be determined is highly probative because it is supported by detailed rationale with supporting citations.  Id; see also Jones v. Shinseki, 23 Vet. App. 382 (2010).  Thus, service connection is not warranted based on the in-service herbicide exposure.  

Service connection for the cause of the Veteran's death may also be established on a direct basis.  See Combee v. Brown, 34 F. 3d 1039, 1042 (Fed. Cir. 1994).  In this case, the competent evidence does not indicate that the Veteran's bladder cancer was incurred in service or that it is causally related to service.  The service treatment and examination records, to include the October 1970 separation examination report, do not contain any complaint, finding, or treatment suggestive of bladder cancer; the bladder cancer was not diagnosed until 2004, almost 24 years after separation from service; and the evidence does not contain any competent evidence which links the bladder cancer to service or a service-connected disability, though it does include an opinion indicating that the cause of the Veteran's death was "unrelated" to the service-connected PTSD.  See May 2005 Petro statement; Maxson v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000) (lapse of time is a factor for consideration in deciding a service connection claim).  

In this case, the probative evidence does not indicate that the Veteran's bladder cancer was the result of herbicide exposure in service or that it onset in service or was otherwise causally related to service.  The Board sympathizes with the appellant in the loss of her husband and recognizes his faithful service.  However, our decisions must be based on the facts and the weight of those facts in this case is against the claim.  The preponderance of evidence is simply against any connection between the Veteran's service, including any herbicide exposure in service, and the cause of the Veteran's death.  Consequently, service connection for the cause of the Veteran's death must be denied.  

38 U.S.C.A. § 1318

In pertinent part, 38 U.S.C.A. § 1318 authorizes payment of DIC to an eligible surviving spouse in cases where a Veteran's death was not service connected, provided the Veteran was in receipt of or entitled to receive compensation for a service-connected disability that was rated by VA as totally disabling (100 percent) (1) for a continuous period of at least 10 years immediately preceding death; or (2) continuously since the Veteran's release from active duty and for at least five years immediately preceding death.  These benefits can be established either by meeting the statutory duration requirements for a total disability rating or by showing that such requirements would have been met but for clear and unmistakable error (CUE) in a previous rating decision.  See 38 C.F.R. § 3.22 (2008).  See National Organization of Veterans' Advocates Inc. v. Secretary of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  

Based upon the evidence of record, the appellant is not entitled to DIC under 
38 U.S.C.A. § 1318.  The evidence indicates that the Veteran had a 100 percent rating effective from April 2, 2002, until his death in January 2005.  Therefore at the time of his death he was, by definition, not in receipt of, or entitled to receive, compensation for service-connected disability that was continuously rated totally disabling for a period of 10 or more years immediately preceding death.  Moreover, since the Veteran was most recently discharged from active duty in 1970, the 5-year rule of § 1318 does not apply.  Furthermore, the evidence does not reflect an allegation of CUE regarding any rating decision.  Thus, the claim for DIC benefits under 38 U.S.C.A. § 1318 must be denied.  

ORDER

Service connection for the cause of the Veteran's death is denied.  

DIC under 38 U.S.C.A. § 1318 is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


